                                                                            Page 1 of 1


          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      TALLAHASSEE DIVISION


SABIR ABDUL-HAQQ YASIR

              Plaintiff,

v.                                            CASE NO. 4:20cv50-RH-MAF

CHAD POPPELL, etc., et al.,

              Defendants.

_____________________________/


                            ORDER FOR TRANSFER


       This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 7. No objections have been filed. Upon review,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted as the court’s

opinion. The case is transferred to the United States District Court for the Middle

District of Florida, Ft. Myers Division. The clerk must take all steps necessary to

effect the transfer.

       SO ORDERED on April 9, 2020.

                                       s/Robert L. Hinkle
                                       United States District Judge

Case No. 4:20cv50-RH-MAF
